DETAILED ACTION

The amendment filed on 05/21/21 has been fully considered and made of record in the instant application.

Claims 9-27 are directed to an allowable Species II. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 28, directed to other Species or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 28 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

Claims 9-28 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 9, 12 and 21. Specifically, the combination of an integrated circuit (IC) structure, comprising: a first conductive feature and a second conductive feature formed in the ILD layer and being aligned on the source and the drain, respectively; wherein the first conductive feature is separated and isolated from the source by a portion of the ILD layer; the second conductive feature contacts the drain; and a dielectric material layer surrounding and contacting the second conductive feature, wherein the dielectric capping layer extends from a first portion of the dielectric material layer on a first sidewall of 
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THERESA T DOAN/             Primary Examiner, Art Unit 2814